Citation Nr: 1108024	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-05 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for status post right knee medial meniscectomy and debridement of anterior cruciate ligament. 

2.  Entitlement to service connection for a right thigh disorder, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for a right thumb disorder.

5.  Entitlement to service connection for a chronic heart disorder, to include bradycardia due to exposure to chemicals such as mustard gas, lewisite and CS tear gas.

6.  Entitlement to service connection for hypertension, claimed as due to exposure to chemicals such as mustard gas, lewisite and CS tear gas.

7.  Entitlement to service connection for cysts or tumors of the nasopharynx, claimed as due to exposure to chemicals such as mustard gas, lewisite and CS tear gas.

8.  Entitlement to service connection for a lipoma of the right posterior trapezius, claimed as due to exposure to chemicals such as mustard gas, lewisite and CS tear gas.

9.  Entitlement to service connection for a renal disorder, claimed as renal stones due to exposure to asbestos.

10.  Entitlement to service connection for a colon disorder, claimed as colon cancer, post operative, due to exposure to radiation and exposure to chemicals such as mustard gas, lewisite and CS tear gas.

11.  Entitlement to an effective date earlier than May 24, 2005 for the grant of service connection for status post right medial meniscectomy and debridement of anterior cruciate ligament.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for a skin disorder, claimed as a result of exposure to mustard gas.

15.  Entitlement to service connection for shortness of breath, claimed as a cough or cold, resulting from asbestos exposure.

16.  Entitlement to service connection for a central nervous system (CNS) disorder, claimed as due to exposure to ionizing radiation.

17.  Entitlement to service connection for blood in his stool.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1982. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from February 2006 (knee, right thigh, cervical spine, hearing loss, skin, right thumb, heart, hypertension, cyst or tumor of the nasopharynx, shortness of breath, central nervous system) and April 2009 (lipoma, blood in stool, renal stone, colon cancer, TDIU) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee. 

The Veteran was initially scheduled for a hearing before a Decision Review Officer (DRO) in April 2009.  In an April 2009 statement, the Veteran requested to cancel his hearing.  As such, it is considered withdrawn.  The Veteran was subsequently scheduled for a BVA hearing and he testified before the undersigned in August 2010.  A transcript of the hearing is of record.  At the Veteran's request, the undersigned held the record open for 60 days in order to give him an opportunity to submit additional evidence, specifically medical opinions.  The Veteran subsequently submitted additional evidence with waiver of RO review.  Moreover, a document in German was translated to the English language. 

The issues of entitlement to an increased rating for a right knee disability and entitlement to service connection for a right thigh disorder, right thumb disorder, hypertension, lipoma of the right shoulder, renal disorder, colon cancer, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his August 2010 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for entitlement to service connection for bilateral hearing loss, a skin disorder, shortness of breath, a central nervous disorder, and for blood in his stool.   

2.  The competent medical evidence of record fails to establish that a chronic cervical spine disorder manifested in service or that his current cervical spine disorder is etiologically related to the Veteran's active service.  

3. The medical evidence of record fails to reflect that the Veteran has an underlying chronic disability that is manifested by bradycardia, claimed as a heart condition, slow heart beat.

4.  There is no credible or competent evidence that the Veteran has a current diagnosis of cysts or tumors of the nasopharynx or the chronic residuals related thereto, at any time during the appeals process.

5.  A claim of entitlement to service connection for a right knee disability was received by the RO on May 24, 2005; no evidence of record indicates any informal claims prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal on the issue of service connection for a skin disorder, claimed as a result of exposure to mustard gas have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal on the issue of service connection for shortness of breath, claimed as a cough or cold, resulting from asbestos exposure, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a substantive appeal on the issue of service connection for a central nervous system disorder, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

5.  The criteria for withdrawal of a substantive appeal on the issue of service connection blood in his stool have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

6.  A cervical spine disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

7. A chronic heart disorder (claimed as bradycardia) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316.

8.  Cysts or tumors of the nasopharynx were not incurred in or aggravated by active duty service nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1111,  5103, 5103A, 5107(b) (West 2002 & Supp 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.316 (2010).

9.  The criteria for establishing entitlement to an effective date prior to May 24, 2005 for the grant of service connection for status post right medial meniscectomy and debridement of anterior cruciate ligament have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I .  Withdraw- Hearing Loss, Skin Disorder, Shortness of Breath, CNS Disorder, Blood in Stool

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 (2010).

At his August 2010 hearing before the Board, the Veteran stated that he was withdrawing the appeal as to the issues of service connection for bilateral hearing loss, a skin disorder, shortness of breath, a central nervous system disorder, and blood in his stool.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and they are dismissed.


II.  VCAA

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2005 (cervical spine) that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

With respect to his heart and cysts of the nasal pharynx claims, the duty to notify was not satisfied prior to the initial unfavorable decision on the claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  
 
In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letter sent to the Veteran in July 2007 that fully addressed all four notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Moreover, in the same July 2007 letter, the RO provided the Veteran with Dingess notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were readjudicated, and a statement of the case was issued in December 2007.  Consequently, the Board finds that the duty to notify has been satisfied as to these claims.

With respect to the Dingess requirements as to his cervical spine claim, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for this disability.  However, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability ratings or effective dates to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the appellant's earlier effective date claim arises from his disagreement with the initial effective date assigned following a grant of compensation benefits.  Courts have held that once a claim for benefits is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Further, the Veteran submitted private treatment records.  Moreover, records from the Social Security Administration (SSA) have been obtained and reviewed.  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  As such, the Board determines that it may proceed with the evidence already associated with the claims file and a Remand to obtain any additional records is not required. 

Next, a VA opinion was obtained in August 2007 with respect to the issue of a cervical spine disorder.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records and personal statements and history, and provided a rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Next, the Board acknowledges that a VA medical examination was not provided with respect to his claims for a heart disorder or for cysts or tumors of the nasopharynx.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed with respect to these issues.  Given, that there is no current diagnosis of a heart disorder or for cysts or tumors of the nasal pharynx, any opinions as to likely etiology are moot.  Moreover, because of the absence of in-service evidence of chronic manifestations of either disorder, or a current diagnosis of either disorder, a remand for a VA opinion would unduly delay resolution.   

With respect to all claims, in August 2010, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the August 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See BVA Hearing Transcript (T.) at 2.  Also, information was solicited regarding the onset of his disorders and whether he had an etiological opinion establishing a link between his military service and his disorders or continuity of these disorder service to the present.  Further, his contentions regarding his earlier effective date claim were addressed.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Rather, the record was held open to permit the Veteran the opportunity to submit supporting medical evidence.  See T. at 17.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board concludes that all the available records and medical evidence has been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disorder

A March 1981 service treatment record reflects that the Veteran sought treatment for neck pain following an automobile accident.  He was diagnosed with muscle strain in the neck.  An X-ray taken about a week later reflected no significant abnormalities.  The Veteran complained of neck pain in an April 1982 service treatment record   He was diagnosed with the flu.  A separation examination is not of record.  

Post-service evidence does not reflect symptomatology associated with a neck disorder for almost two decades following separation from service.  Specifically, complaints and treatment associated with his neck were first demonstrated in a June 2000 private treatment record.  This treatment record noted that the Veteran had been injured in a motor vehicle accident in April 2000 and had current complaints of neck pain.  In other words, the objective medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to his neck for many years, the evidence includes the Veteran's statements and testimony asserting continuity of symptoms with respect to this disorder.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, there is no dispute that Veteran is competent to report symptoms of neck pain, since service, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  For example, at his June 2000 treatment visit, the earliest post-service treatment of record, the Veteran associated his neck pain with an April 2000 post service motor vehicle accident.   No reference was made to his active service.  This reported history is significantly probative because relating a past history of neck problems would aid the physician in his treatment and care of the Veteran.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Put another way, the Veteran's own reported history of his neck disorder continuity is inconsistent. 

The Board also emphasizes the multi-year gap between discharge from active duty service (1982) and initial reported symptoms and diagnosis as early as 2000, almost 20 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Coupled with his personal testimony, which the undersigned found to be evasive and farfetched, the Board assigns no probative value to the Veteran's report of symptoms of neck pain since active service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  

Simply put, the Board does not find the Veteran to be a credible historian.  The Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's cervical spine disorder to service, despite his contentions to the contrary.  

To that end, the Board places significant probative value on an August 2007 VA examination undertaken to specifically address the Veteran's neck disorder claim.  The August 2007 VA examiner opined that the Veteran's neck disorder was "less likely as not . . . caused by or a result of [a] Jeep accident in 1981."  He rationalized that the Veteran "had negative xrays following the initial injury in 1981.  He then had another more sensitive test (MRI) in December 2000, which still showed no significant pathology.  His first abnormal imaging study was in 2005 after another accident (motorcycle crash).  If his accident in 1981 had been significant enough to cause ongoing spine problems, or specifically degenerative changes, it would have been seen on imaging in 2000 (19 years out from initial injury)." 

The Board finds that the August 2007 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file.  Moreover, VA examiner interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed cervical spine disorder and active duty service.  The Board reiterates that he is competent to report symptoms as they come to them through his senses.  However, a cervical spine disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Heart Disorder

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Veteran has filed a claim for a heart disorder.  A review of the medical evidence in the claims file, during the pendency of the appeal, reflects marked sinus bradycardia with sinus arrhythmia.  VA treatment records dated in August 2005 indicate that the Veteran demonstrated marked sinus bradycardia with sinus arrhythmia.  A June 2007 VA treatment record noted sinus bradycardia was resolving with discontinuation of Atenolol and nifedipine.  The Veteran testified that a pacemaker was implanted for the bradycardia in 2008.  He stated that the pacemaker was implanted for his bradycardia.  See T. at 14.   The Veteran's private and VA treatment records are negative for confirmed disabilities manifested by this abnormality.  There is no evidence showing that the Veteran has a pacemaker.  At a May 2007 private examination the Veteran reported that he had a mini heart attack in 2005; however, he indicated that he had never been hospitalized for a heart attack.  He stated that he had never been told he had a heart murmur.

Sinus bradycardia is defined as "a slow sinus rhythm, with a heart rate of less than 60 beats per minutes in an adult; it is common in young adults and in athletes but is also a manifestation of some disorder."  Dorland's Illustrated Medical Dictionary 246 (30th ed. 2007).

In light of this definition, sinus bradycardia cannot be considered an injury or disease for VA compensation purposes unless it is attributable to an underlying heart disorder.  The Court has held that a "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. § 4.1 (2010); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). The Court has also held that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

While sinus bradycardia can be a sign of an underling heart disorder, such has not been shown in this case.  None of the service or post-service treatment records makes any reference to heart disease.  Recognition is given to the fact that the Veteran has been diagnosed as having hypertension.  However, the Veteran has filed a separate claim for hypertension.  No other heart disorders have been diagnosed.  Thus, in the absence of an underlying disability to account of the Veteran's sinus bradycardia, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.

Consideration has been given to the Veteran's assertion that he suffers from a chronic heart disorder due to his exposure to various gases and vesicant agents.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his bradycardia.  He similarly lacks the competence to diagnose any cardiac disability.  Because bradycardia is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Indeed, the Board finds that the identification and diagnosis of any disability of the heart requires a level of medical expertise that the Veteran does not possess.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his bradycardia (heart disorder) are found to lack competency.

As there is no medical evidence establishing current diagnoses manifested by bradycardia, there cannot be a discussion as to whether there exists a medical nexus between military service and such disability.  Since the Veteran does not have a heart disability for which service connection can be granted, the claim must be denied by operation of law.

Cysts or Tumors of the Nasopharynx

The Veteran contends that he has cysts or tumors of the nasopharynx related to his active duty military service.  He attributes them to exposure to chemicals such as mustard gas, lewisite and CS tear gas.  However, crucially, a review of the post-service evidence reveals that the Veteran has not been diagnosed as having cysts or tumors of the nasopharynx. 

The Board has considered a December 2000 private treatment record, not within the rating period on appeal, which noted a Thornwald cyst in the midline nasopharynx.  The radiologist reviewing the MRI of the brain indicated that this was a benign finding of no clinical significance. 

Significantly, a February 2006 VA treatment record, within the period on appeal, indicated that the Veteran did not appear to have anything significant at that point.  The treating VA physician indicated that two recent CT scans of his head had not reflected a cyst.  An April 2006 VA treatment record noted that due to prior history of a Thornwald cyst the physician performed a flexible nasopharyngolaryngoscopy.  He indicated that there was no evidence of a Thornwald cyst, but just a midline mucosal tag.  Based on this evidence, there is no proof that he is diagnosed with cysts or tumors of the nasopharynx. 

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Court has held that there can be no valid claim without proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The existence of a current disability is the cornerstone of a claim for VA disability benefits.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there is no medical evidence of cysts or tumors of the nasopharynx, the residuals of cysts or tumors of the nasopharynx, or any other disability that has been attributed to cysts or tumors of the nasopharynx at any time during the period under appellate review.

The Board finds that the medical evidence of record outweighs the Veteran's statements that he suffers from cysts or tumors of the nasopharynx.  In the absence of competent medical evidence showing that the Veteran presently has cysts or tumors of the nasopharynx or a disorder that has been associated by a medical professional with the residuals of cysts or tumors of the nasopharynx, there is no basis for the granting of service connection for this condition.  As such, a discussion as to whether this alleged disorder is related to his claimed exposure to chemicals such as mustard gas, lewisite and CS tear gas, or whether presumptive service connection is warranted under 38 C.F.R. § 3.309(a)  is moot.

IV.  Earlier Effective Date

A February 2006 rating decision granted a 10 percent evaluation for status post right medial meniscectomy and debridement of anterior cruciate ligament, effective May 24, 2005. The Veteran contends that he is entitled to an effective date earlier than May 24, 2005, for the grant of service connection for right knee disability.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from active service in June 1982.  The Veteran submitted a claim of entitlement to service connection for a right knee disorder in May 2005.  Thus, he failed to submit a claim of entitlement to service connection for this condition within one year from his discharge.  The Board has considered the Veteran's August 2010 BVA hearing testimony where he alleged that he had submitted a claim for his knee in June 1982.  A review of the claims file does not corroborate this allegation.  Rather, the record shows that the first communication received from the Veteran was in 2005.  There is no indication that any of the Veteran's records have been determined to be missing.  

Absent any evidence showing previous communication between the Veteran and VA, the Board finds that the presumption of regularity applies that, as applied to this case, means that if VA received a claim in 1982 VA would have taken the appropriate action to develop the claim.  Put another way, had the Veteran filed an earlier claim for service connection, there would be some record of this communication.  This legal presumption is rebuttal by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  To the extent the Veteran implicitly shifts the burden to VA to explain the non-receipt of the 1982 application, this argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.   Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (The presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary.).

Under the presumption of administration regularity, the absence of any application for VA disability compensation in the record received by VA before 2005 precludes a finding that there was earlier claim.  The assignment of an effective date back to the day following discharge is therefore not warranted.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's application for compensation for a right knee disability on May 24, 2005.  Thus, that date serves as the date of claim. Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the May 24, 2005, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to May 24, 2005, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2). Any evidence showing that the entitlement occurred after May 24, 2005, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to May 24, 2005, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155 (2010).  After reviewing the record, the Board concludes that there is no testimonial document submitted prior to May 24, 2005, indicating intent to pursue a claim of entitlement to service connection for a right knee disability.

At this juncture, the Board notes that there are VA treatment records that refer to a knee disability dated prior to May 24, 2005, contained in the claims folder.  However, these records do not constitute a claim here. VA medical records may serve only as claims for increased evaluations or to reopen previously denied claims for service connection. Neither of these circumstances applies in this case. See 38 C.F.R. § 3.157 (2010).

In sum, the presently assigned effective date of May 24, 2005, is appropriate and there is no basis for an award of service connection for a right knee disability prior to that date. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The claim for entitlement to service connection for bilateral hearing loss is dismissed without prejudice.

The claim for entitlement to service connection for a skin disorder, claimed a result of exposure to mustard gas, is dismissed without prejudice.

The claim for entitlement to service connection for shortness of breath, claimed as a cough or cold, resulting from asbestos exposure, is dismissed without prejudice.

The claim for entitlement to service connection for a central nervous system disorder, claimed as due to exposure to ionizing radiation, is dismissed without prejudice.

The claim for entitlement to service connection for blood in his stool is dismissed without prejudice.

Service connection for a cervical spine disorder is denied.

Service connection for a heart disorder, claimed as due to exposure to chemicals such as mustard gas, lewisite and CS tear gas is denied.

Service connection for cysts or tumors of the nasopharynx, claimed as due to exposure to chemicals such as mustard gas, lewisite and CS tear gas, is denied.

An effective date earlier than May 24, 2005 for the grant of service connection for status post right medial meniscectomy and debridement of anterior cruciate ligament, is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim. 

Increased Rating Right Knee Disability-  The Board initially notes that there is a July 2009 VA examination which was not considered in the Veteran's April 2009 supplemental statement of the case (SSOC).  Although the examination was undertaken to evaluate the Veteran's service-connected back and now service-connected hips, his knee was additionally evaluated at that time.  No waiver of initial RO consideration is of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2010).

Without a written waiver of initial RO consideration of the additional medical evidence, the Veteran's claim must be returned to the agency of original jurisdiction (AOJ) for readjudication.  See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the RO].

Moreover, the United States Court of Appeals for Veterans Claims has held that when a Veteran alleges that his service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence which addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

In this case, the Veteran was afforded VA examinations in November 2005, August 2007, October 2007 and July 2009 for his service-connected right knee.  The Veteran testified at his August 2010 BVA Hearing that his knee disorder had worsened.  Specifically, he stated that he got cramps almost daily.  He indicated that he was now to the point where it immobilized him and he believed that his knee had gotten weaker.  See T. at 29.

Further, although VA treatment records are of record, they do not contain sufficient information to rate the Veteran's claim at this time.  As the Veteran has unequivocally claimed that his disability has worsened since the last VA examination, and given the lack of other evidence with which to rate the Veteran for his disability, the Board finds that a VA examination must be afforded.

TDIU-  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is currently service connected for a right knee disability (10 percent), tinnitus (10 percent), degenerative arthritis of the lumbar spine (10 percent), mild osteoarthritis of the right hip (10 percent) and mild osteoarthritis of the left hip (10 percent).  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.

Right Thigh Disorder-  An October 2005 VA treatment record noted a diagnosis of history of right anterior cruciate ligament repair with mild atrophy of the thigh.  No rationale was provided for this diagnosis.  The Veteran alleges that his right thigh disorder is proximately due to or the result of his service-connected right knee disability.   Based on the October 2005 VA treating physician's diagnosis, the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine the extent of his right thigh disorder and whether this disorder is proximately due to or the result of his service-connected right knee disability, or is otherwise related to service.  Further, corrective VCAA notice should be sent with respect to the secondary service connection aspect of this claim, as it has not yet been provided.

Renal Disorder-  An October 1980 service treatment record noted a "possible stone."  Following service, an October 1993 private treatment record noted complaints by the Veteran of a kidney infection.  An August 1995 VA treatment record reflected a past medical history of kidney stones. 

The Veteran testified at his August 2010 BVA hearing that he had passed kidney stones since 1979 and that he continued to have them to the present day.  See T. at 27.  The Board notes that the Veteran is competent to report symptoms of kidney stones because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

The Veteran alleges that his kidney disorder was caused by exposure to asbestos.   He indicated that he was exposed to asbestos from loose insulation in his bunk room and from shaking pipes in his bunk room.  See August 2007 statement.  In an August 2005 statement, he indicated that he was exposed to asbestos during his stay at the Old World War II Barracks at Fort Knox, Kentucky.  He stated that they had some trouble with the water and the plumbers came and unwrapped the pipes and there was dust everywhere.  He stated that they were allowed to enter the barracks while this was going, but they eventually were moved. 

Based on the evidence above, the Board finds that the Veteran should be afforded a VA examination to determine the extent, and etiology, of any current renal disorder.

Right Thumb Disorder-  The Veteran testified at his August 2010 BVA hearing that he injured his thumb in a motor vehicle accident.  See T. at 13.  He testified that it was a separate accident from the May 1981 car accident where he injured his cervical spine.  He indicated that he suffered a Bennett's fracture and that it was "put back together" but did not heal properly.  See Id.  The Veteran indicated that he had difficulty writing because of this injury.  In an August 2005 statement the Veteran indicated that this injury had occurred as a result of a motorcycle accident. 

The Board notes that the available service treatment records do not mention a fracture of the Veteran's right thumb.  The only fracture noted in the service treatment records was of the Veteran's left 1st toe which was reflected in a May 1982 X-ray record. However, in a February 1976 report of medical history, the Veteran reported having had broken bones.  The examiner did not note which bones had been broken.  The Board acknowledges that the service treatment records thus do not confirm or contradict that this alleged accident or treatment occurred.  The available records are simply silent as to Veteran's claim of suffering a thumb injury in service.  As such, the Board will proceed under the presumption that the alleged other accident occurred, and that the Veteran injured his right thumb at that time.  A separation examination is not of record. 

Post-service VA and private treatment records do not note treatment for a right thumb disorder.  However, the Board notes that the Veteran is competent to report symptoms of a right thumb disorder because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  At the present time, it is unclear what diagnosis is associated with his alleged right thumb problems.  Moreover, it is unclear whether any right thumb disorder is related to his conceded in-service accident.  The Board finds these are medical questions outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)(the Board is prohibited from exercising its own independent judgment to resolve medical questions).  As such, a VA examination is required to determine the etiology of the Veteran's current right thumb disorder.   

Hypertension, Lipoma Right Shoulder, Colon Disorder-  The Veteran alleges that his hypertension, lipoma of the right shoulder and colon cancer are due to exposure to chemicals such as mustard gas, lewisite, and CS tear gas.  Moreover, with respect to his colon cancer claim, the Veteran has additionally alleged that it was caused by exposure to radiation. 

The Veteran testified at his August 2010 BVA hearing that he was exposed to radiation which working at the 75th Support Battalion in Fort Knox.  He indicated that he took care of the company gas masks and all things to do with nuclear, biological and chemical warfare.  See T. at 22.  He additionally indicated that he did testing on an alarm system, which leaked radiation.  With respect to exposure to tear gas, the Veteran testified that he was responsible for setting up the gas chambers and being there the entire day.  He indicated that this occurred while he was stationed at Fort Knox.  See T. at 25.  In a July 2007 statement, the Veteran indicated that with respect to lewisite and mustard exposure, a droplet was placed on his left arm and right calf.  He stated that this was done in secret and that he took an oath of secrecy with respect to these events. 

The Veteran stated in a February 2007 notice of disagreement that he was a Nuclear Biological and Chemical Officer and went to school at Fort Knox.  He stated that he was assigned a job at the 75th Support Battalion at Fort Knox where he prepared gas chambers and actually handled gases and led fellow soldiers through these chambers.  He additionally stated that he handled the M17 gas masks while stationed in Germany.  He additionally indicated that he handled M8 Chemical agent alarm systems, which have to be wipe tested every 6 months.  The Veteran further described his exposure in an August 2005 statement.  He indicated that he had worked as a mechanic and was then called up to take the NBC/NCO position.  He went to the post commander school to learn about nuclear, biological and chemical warfare.  He stated that while there he was exposed to alpha and beta radiation. He additionally alleged exposure to chemicals when he took people through the gas chamber while he was the NBC/NCO at 75th Support Battalion. 

The Board notes that the Veteran's claims file confirms that the Veteran received a Certificate of Training from the US Department of the Army for successfully completing a nuclear, biological, and chemical defense course in May 1978.  The claims file additionally contains information from a post-service employment with a private contractor for which it appears that the Veteran conducted equipment maintenance on radioactive testing devices. 

A review of the Veteran's DD 214's indicates primary specialties of improved tow vehicle/infantry fighting vehicle/cavalry fighting vehicle system mechanic and light wheel vehicle/power generation mechanic (September 1977 to June 1982), track vehicle mechanic (September 1977 to June 1979), vehicle mechanic/auto mechanic (February 1973 to February 1976).  Only limited personnel records are currently located in the claims file.  They reflect that while the Veteran was stationed at Fort Knox, his principal duty was that of a vehicle mechanic.  At this juncture, it is unclear from the current personnel records associated with the claims file whether the Veteran's allegations of being a Nuclear Biological and Chemical Officer are credible.  


The Board has considered that the RO requested confirmation of exposure to mustard gas/lewisite and radiation, for which responses of "not a matter of record" were obtained.  However, the Board notes it does not appear that the Veteran's complete service personnel file (201 file) has been requested.  Rather, it appears that in response to the July 2005 RO inquiry only limited personnel records were obtained.  Moreover, in the Veteran's February 2007 notice of disagreement, he alleges that his 201 file confirms that he was a nuclear biological and chemical officer.  The Board finds that a remand is required so that the Veteran's complete service personnel file may be obtained for review as to his responsibilities and assignments during his service

The Board has considered a September 2010 private treating physician's opinion that it is possible that there could be a causal relationship between the Veteran's exposure to chemicals and his colon cancer.  However, at this juncture the Veteran's allegations of chemical exposure cannot be corroborated. 

Should additional information be procured which corroborates the Veteran's alleged duties as a Nuclear Biological and Chemical Officer, further appropriate development should be undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  If no additional records are available, specific note of that fact should be included in the claims file.

2.  Thereafter, the RO should determine whether the colon cancer claim requires any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c), or any other indicated development in accordance with 38 C.F.R. § 3.311 (2010).  The RO should additionally obtain medical examinations and etiological opinions for his hypertension, lipoma of the right shoulder, and colon cancer disorder claims, if the RO finds that additional information procured, following development set forth in paragraph 1, confirms that the Veteran was exposed to mustard gas, lewisite and/or CS tear gas in conjunction with his duties during active duty service. 

3.  Schedule the Veteran for an examination to determine the current nature and extent of his right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's knee disability should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should additionally address whether the Veteran has recurrent subluxation or lateral instability of the knees.  If so, the VA examiner is directed to offer an opinion on whether the instability is slight, moderate, or severe in nature.  The examiner should indicate if the Veteran suffers from ankylosis of the knee.

The examiner should also comment on whether the Veteran's service connected right knee disability has resulted in the loss of use of one or both lower extremities.  If loss of use of either lower extremity is found, the examiner should comment on the extent to which assistive devices are required.

4.  Insure that the Veteran has received adequate notice with regard to his secondary service connection claim for a right thigh disorder (38 C.F.R. § 3.310).

5.  Schedule the Veteran for an examination to determine the nature and etiology of his right thigh disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right thigh disorder was caused by, or aggravated by, his service-connected right knee disability or is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the right thigh disorder (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and provide supporting rationale.

6.  Schedule the Veteran for an examination to determine the nature and etiology of his renal disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability of greater) that any current renal disorder had its onset during the Veteran's active service or is otherwise causally related to his service, to include exposure to asbestos.  The examiner should discuss the October 1980 service treatment record that noted "possible stone", the Veteran's assertions that he has suffered from kidney stones since service, the first documented diagnosis of a kidney infection in 1993.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service.  The claims file must be reviewed in conjunction with the examination.  

7.  Schedule the Veteran for an examination to determine the nature and etiology of any disability of the right thumb.  Any necessary testing should be conducted.  The claims file should be provided to the examiner.
 
The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed right thumb disorder either began during or was otherwise caused by the Veteran's military service, to include a motor vehicle accident.

The examiner should discuss the February 1976 report of medical history, and the Veteran's assertions that he has suffered from a right thumb disorder since service.  

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record, to include consideration of symptomatology exhibited during service.  The claims file must be reviewed in conjunction with the examination.  

8.  Following the development set forth above, the Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

9.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


